          Case 1:21-cv-03473-JPC Document 11
                                          10 Filed 07/29/21
                                                   07/27/21 Page 1 of 1




July 27, 2021                                                                        Dennis C. Hopkins
                                                                             DHopkins@perkinscoie.com
                                                                                   D. +1.212.262.6916
                                                                                   F. +1.212.977.1646

VIA ECF

Honorable John P. Cronan
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Dilenia Paguada v. Gobble, Inc.,
       Case No. 1:21-cv-03473

Defendant Gobble, Inc.’s Request for Extension of Time to Respond to the Complaint

Dear Judge Cronan:

We represent Defendant Gobble, Inc. (“Defendant”) in the above-referenced action. We write to
request an extension of time to respond to the Complaint in this action until September 2, 2021.
The current date by which a response to the Complaint is due is August 2, 2021. The Parties are
discussing resolution of the matter and need additional time as counsel for Plaintiff is overseas
with intermittent access to email. Defendant has conferred with counsel for the plaintiff, who
consents to this request. Defendant has made two previous requests for extensions of time in this
matter which the Court granted. Thank you for your consideration.

Very truly yours,

/s/ Dennis Hopkins
Dennis Hopkins

DCH:llm
                                                                  Defendant shall answer, or otherwise
cc:    All Counsel of Record (via ECF)                            respond to the Complaint by September 2,
                                                                  2021.



                                       SO ORDERED.
                                       Date: July 28, 2021
                                       New York, New York               ______________________
                                                                           JOHN P. CRONAN
                                                                        United States District Judge
